DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2019 September 10 and 2020 July 9 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious a sealing tube member having a biasing pressure receiving surface where the area of the biasing pressure receiving surface is smaller than an area of the valve sliding contact surface of the sealing tube member, along with the other limitations of the claims.
The closest prior art of record, Jun (U.S. Patent 6,340,029) discloses a control valve comprising:
a valve housing 10 which has an inflow port (left side of FIG. 2) for causing a liquid to flow in from outside and a discharges port (right side of FIG. 2) for discharging a liquid that has flowed in to the outside:
a joint member (right side 60) which is joined to a circumferential edge of the discharge port;

a sealing tube member 50 in which one end side is held by the joint member in a state of communicating with the discharge port, and a valve sliding contact surface 40 slidably abutting an outer surface of the circumferential wall portion at a position where at least a part of the valve body overlaps a rotation path of the valve hole is provided on the other end side,
wherein the valve body allows an outflow of a liquid to the discharge port from an inner region of the circumferential wall portion when at a rotation position where the valve hole and the sealing tube member are allowed to communicate with each other, and the valve body controls or blocks an outflow of a liquid to the discharge port from the inner region of the circumferential wall portion when at a rotation position where the valve hole and the sealing tube member are inhibited from communicating with each other,
wherein the sealing tube member has a biasing pressure receiving surface (vertical portion of 40 interacting with 23) which receives a pressure of a liquid inside the valve housing and biases the sealing tube member to the valve body side (FIG. 1, 7A, 7B; Col. 4 line 10-Col. 5 line 33).
Jun is silent regarding wherein an area S1 of the biasing pressure receiving surface and an area S2 of the valve siding contact surface of the sealing tube member are set to satisfy Expressions (1) and (2),
S1<S2≤S1/k1 … (1)
α≤k<7 ... (2)
where k: a pressure reduction constant of a liquid flawing through a minute gap between the valve sliding contact surface and the valve body, and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753